Name: Council Implementing Decision 2011/848/CFSP of 16Ã December 2011 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision_IMPL
 Subject Matter: Africa;  criminal law;  international affairs
 Date Published: 2011-12-17

 17.12.2011 EN Official Journal of the European Union L 335/83 COUNCIL IMPLEMENTING DECISION 2011/848/CFSP of 16 December 2011 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo (1), and in particular Article 6 thereof, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo. (2) On 12 October and 28 November 2011, the Security Council Committee established pursuant to United Nations Security Council Resolution 1533 (2004) concerning the Democratic Republic of the Congo updated the list of individuals and entities subject to restrictive measures. (3) The Annex to Decision 2010/788/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2010/788/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 December 2011. For the Council The President T. NALEWAJK (1) OJ L 336, 21.12.2010, p. 30. ANNEX Persons referred to in Article 1 Name Alias Date of birth/place of birth Identifying information Reasons Date of designation Jamil MUKULU Professor Musharaf Steven Alirabaki David Kyagulanyi Musezi Talengelanimiro Mzee Tutu Abdullah Junjuaka Alilabaki Kyagulanyi 1965 Alternative date of birth: 1 January 1964 Ntoke Village Ntenjeru Sub County Kayunga District Uganda Ugandan Head of the Allied Democratic Forces (ADF) Commander, Allied Democratic Forces According to open-source and official reporting, including the UNSC DRC Sanctions Committees Group of Experts reports, Jamil Mukulu is the military leader of the Allied Democratic Forces (ADF), a foreign armed group operating in the DRC that impedes the disarmament and voluntary repatriation or resettlement of ADF combatants, as described in paragraph 4(b) of resolution 1857 (2008). 12.10.2011 Hussein Muhammad Nicolas Luumu Talengelanimiro The UNSC DRC Sanction Committees Group of Experts has reported that Jamil Mukulu has provided leadership and material support to the ADF, an armed group operating in the territory of the DRC. According to multiple sources including the UNSC DRC Sanctions Committees Group of Experts reports, Jamil Mukulu has also continued to exercise influence over the policies, provided financing, and maintained direct command and control over the activities of ADF forces in the field, including overseeing links with international terrorist networks. Ntabo Ntaberi SHEKA 4 April 1976 Walikale Territory Democratic Republic of the Congo Congolese Commander-in-Chief, Nduma Defence of Congo, Mayi Mayi Sheka group Ntabo Ntaberi Sheka, Commander-in-Chief of the political branch of the Mayi Mayi Sheka, is the political leader of a Congolese armed group that impedes the disarmament, demobilisation, or reintegration of combatants. The Mayi Mayi Sheka is a Congo-based militia group that operates from bases in Walikale territory in eastern DRC. The Mayi Mayi Sheka group has carried out attacks on mines in eastern DRC, including taking over the Bisiye mines and extorting from locals. Ntabo Ntaberi Sheka has also committed serious violations of international law involving the targeting of children. Ntabo Ntaberi Sheka planned and ordered a series of attacks in Walikale territory from 30 July to 2 August 2010, to punish local populations accused of collaborating with Congolese government forces. In the course of the attacks, children were raped and were abducted, subjected to forced labour and subjected to cruel, inhumane or degrading treatment. The Mayi Mayi Sheka militia group also forcibly recruits boys and holds children in their ranks from recruitment drives. 28.11.2011